Per Curiam.

We have held that the Civ.R. 12(B)(6) motion to dismiss is not appropriate for resolving writ cases on the merits. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs. (1992), 65 Ohio St.3d 545, 605 N.E.2d 378. Nevertheless, on independent review of the merits, we find that Nelson, supra, is determinative and that appellee had no duty to mail any public records or copies thereof to appellant.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., AW. Sweeney, Resnick and F.E. Sweeney, JJ., concur.
Douglas, Wright and Pfeifer, JJ., dissent.